Citation Nr: 9917354
Decision Date: 06/23/99	Archive Date: 08/06/99

DOCKET NO. 91-20 669               DATE JUN 23, 1999

SUPPLEMENTAL DECISION

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to an increased evaluation for post traumatic stress
disorder (PTSD), currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel 

REMAND

The veteran served on active duty from September 1953 to September
1956 and from December 1963 to October 1967.

This appeal arose from a January 1989 rating decision of the St.
Petersburg, Florida, Department of Veterans Affairs (VA), Regional
Office (RO), which denied entitlement to service connection for
PTSD. In July 1989, the veteran testified at a personal hearing; in
October 1989, the hearing officer granted service connection for
PTSD. That same month, the RO issued a rating action which assigned
the PTSD a 10 percent evaluation. In January 1990, the veteran
testified at another personal hearing; that same month, the hearing
officer issued a decision which confirmed and continued the rating
assigned to the PTSD. This case was remanded for further
development in November 199 1; following this remand, a rating
action was issued in April 1992, which continued the denial of the
requested benefit. Another remand was issued in May 1993, following
which the RO issued a decision in June 1995, which denied the
benefit sought. In April 1996, the case was remanded for additional
development. In February 1997, the RO issued a rating action which
awarded a 30 percent disability evaluation for the service-
connected PTSD. This decision supplements the decision the Board of
Veterans' Appeals (Board) issued in September 1997. It addresses
the issue as noted above.

The veteran contends, in essence, that his service-connected PTSD
is more disabling than the current disability evaluation would
suggest. He stated that he suffers from social isolation, anxiety,
recurrent dreams of combat experiences and avoidance of
responsibility. Therefore, he believes that an increased disability
evaluation is justified.

VA has a duty to assist the veteran in the development of all facts
pertinent to his claim. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R.
3.103(a) (1994). This includes the duty to obtain a VA examination
which provides an adequate basis upon which to determine
entitlement to the benefit sought. Littke v. Derwinski, 1

2 - 

Vet. App. 90 (1991). Examinations by specialists are recommended in
those cases which present a complicated disability picture. Hyder
v. Derwinski, 1 Vet. App. 221 (1991).

The veteran was last examined by VA in June 1996. During the
examination ,d performed on the 22  ,the examiner commented that
psychological testing could help in determining whether his PTSD
symptoms had actually gotten worse or whether he was embellishing.
However, no such psychological testing was conducted. Moreover, the
veteran has been diagnosed with various disorders, to include PTSD,
alcohol abuse and a personality disorder. However, it is difficult,
based on the evidence of record, to ascertain which symptoms are
attributable to which disorder. Thus, it is found that an
additional examination would be helpful in this case.

Under the circumstances of this case, it is found that additional
assistance would be helpful, and this case will be REMANDED to the
RO for the following:

1. The RO should afford the veteran a VA psychiatric examination by
a Board of two psychiatrists, as well as an examination by a
qualified psychologist in order to determine the current nature and
degree of severity of the service-connected PTSD. The examiners
should, to the extent possible, differentiate between those
symptoms due solely to the service-connected PTSD and those related
to alcohol abuse or other psychiatric conditions, such as a
personality disorder. All indicated special studies deemed
necessary should be accomplished. The claims folder must be made
available to the examiners prior to the examinations so that the
veteran's entire medical history can be taken into consideration,
and the examiners are asked to indicate in their reports that the
claims file has been reviewed.

3 -

2. Following completion of the foregoing, the RO must review the
claimsfolder and ensure that the foregoing development action has
been conducted and completed in full. If any development is
incomplete, including if the requested examinations do not include
all tests reports, special studies or opinions requested,
appropriate corrective action is to be implemented.

In the event that the veteran's claim remains denied, in whole or
in part, he and his representative should be provided an
appropriate supplemental statement of the case, and an opportunity
to respond, and the case should be returned to the Board for
further appellate consideration if otherwise in order. The
appellant is free to furnish additional evidence while his case is
in remand status. Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

C. P. RUSSELL 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991& Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not

- 4 -

constitute a decision of the Board on the merits of your appeal. 38
C.F.R. 20.1100(b) (1998). 
Citation NR: 9732942     
Decision Date: 09/26/97        Archive Date: 10/01/97
DOCKET NO.  91-20 669    )     DATE
      )
      )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 21, 1996 
for the assignment of a 30 percent disability evaluation for 
post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for impotence as 
secondary to the service-connected PTSD.


REPRESENTATION

Appellant represented by:Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956 and from December 1963 to October 1967.

This appeal arose from a January 1989 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.  In July 1989, the veteran testified at 
a personal hearing; in October 1989, the hearing officer 
granted service connection for PTSD.  That same month, the RO 
issued a rating action which assigned the PTSD a 10 percent 
evaluation.  In January 1990, the veteran testified at 
another personal hearing; that same month, the hearing 
officer issued a decision which confirmed and continued the 
rating assigned to the PTSD.  This case was remanded for 
further development in November 1991; following this remand, 
a rating action was issued in April 1992, which continued the 
denial of the requested benefit.  Another remand was issued 
in May 1993, following which the RO issued a decision in June 
1995, which denied the benefit sought.  In April 1996, the 
case was remanded for additional development, including the 
adjudication of the claim for service connection for 
impotence.  In February 1997, the RO issued a rating action 
which awarded a 30 percent evaluation for the service-
connected PTSD, effective June 21, 1996, and which denied 
service connection for impotence.  The veteran also properly 
appealed the issue of entitlement for an earlier effective 
date for assignment of the increased evaluation for PTSD.

In regard to the claim for an increased evaluation for PTSD, 
it is noted that the veteran was awarded a 30 percent 
disability evaluation in February 1997.  He was sent a 
supplemental statement of the case that same month, to which 
he did not respond.  In March 1997, he disagreed with the 
denial of service connection for impotence, as well as with 
the effective date assigned to the increased evaluation for 
PTSD.  No reference was made to the claim for an increased 
evaluation for PTSD.  A statement of the case was issued, 
which referred to the earlier effective date and impotence 
issues.  A substantive appeal from the veteran also referred 
to only these two issues and the representatives statement 
in July 1997 also referred to the earlier effective date and 
impotence claims.  Given that the veteran has expressed no 
dissatisfaction with the 30 percent evaluation currently 
assigned to the PTSD, it is found that this issue is no 
longer before the Board for appellate consideration at this 
time.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that an earlier effective 
date should be assigned for the award of the 30 percent 
disability evaluation for his service-connected PTSD.  He 
claimed that his condition has been the same since his 
original claim for service connection, filed in October 1987, 
and that this disability evaluation should be made effective 
from that time.  He also asserted that service connection 
should be awarded for impotence, which he related directly to 
his PTSD and the traumatic events that precipitated this 
disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the evidence supports a 
grant of an earlier effective date for the assignment of a 30 
percent disability evaluation for the service-connected PTSD; 
it is also the decision of the Board that the appellant has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim for service connection for impotence is well 
grounded.


FINDINGS OF FACT

1.  The veterans claim for service connection for PTSD was 
received on October 26, 1987.

2.  The evidence indicates that the veteran was definitely 
impaired by his PTSD at the time the claim was filed.

3.  The veteran has not been shown by competent medical 
evidence to suffer from impotence which can be related to a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of 
the 30 percent disability evaluation for PTSD is October 26, 
1987.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, Code 9411 (1987 & 1988); 38 C.F.R. § 3.400(o)(1) 
(1996).

2.  The appellant has not submitted evidence of a well 
grounded claim for service connection for impotence.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.310(a) 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier effective date for the 30 
percent disability evaluation

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  It is also found that all relevant facts have 
been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

According to 38 C.F.R. § 3.400(o)(1) (1996), the effective 
date of an increase in compensation is the date of receipt of 
claim or the date entitlement arose, whichever is later.  

Under the pertinent laws and regulations, a 10 percent 
evaluation for PTSD was warranted when the symptoms were less 
than those required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
moderate social and industrial impairment.  A 30 percent 
evaluation required definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people,  with psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce considerable industrial 
impairment.  38 C.F.R. Part 4, Code 9411 (1987).  

Effective February 3, 1988, the law governing the evaluations 
of psychoneurotic disorders was changed.  A 10 percent 
evaluation was warranted when the symptoms were less that 
those required for the 30 percent evaluation, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Code 9411 (1998).

In the instant case, the veteran filed a claim for service 
connection for PTSD on October 26, 1987.  Outpatient records 
from November 1987 revealed that he had complaints of 
difficulties with daily living and with dealing with other 
people.  He was anxious, and depressed.  The diagnoses 
included anxiety, depression, an adjustment disorder and rule 
out PTSD.  A December 1987 examination conducted by Social 
Security found that he had a personality disorder described 
as immature, self-defeating and impulsive with some features 
of an anxiety disorder.  He reported discomfort with 
authority figures and some social situations.  Social 
withdrawal and disturbances of concentration were also 
present.

Between January and June 1988, he was examined by VA.  In 
January, he reported a history of nervousness, an inability 
to sleep, and constant thoughts of Vietnam.  He indicated 
that he had problems in his relationships with women.  He was 
anxious and restless and his psychomotor activity was mildly 
increased.  He avoided eye contact, his affect was 
constricted and his mood was angry and hostile.  He was 
easily irritable and he had a short attention span; he 
described flashbacks and nightmares, and he was suspicious 
and paranoid.  The impression was PTSD, rule out mixed 
personality disorder with episodic alcohol abuse.  A follow-
up examination was conducted in June and his combat history 
was noted.  He was preoccupied with Vietnam, was nervous and 
complained of flashbacks, nightmares, sleep difficulties, 
avoidance behavior, irritability, disturbed interpersonal 
relationships, suspiciousness and difficulties with 
concentration.  The diagnosis of PTSD was continued.

The veteran testified at a personal hearing in July 1989, 
offering testimony primarily about his stressors.  He was 
seen repeatedly between June 1988 and August 1989 on an 
outpatient basis with complaints of anxiety, depression, 
nightmares and flashbacks.  He indicated that he was feeling 
frustrated because of his persistent problems with anxiety 
and nightmares.  He continued throughout 1990 to be very 
anxious, with a labile mood.  

In January 1991, the veteran testified at a personal hearing.  
He stated that he was very moody around people and only 
engaged in day labor when he saw fit.  He commented that he 
was taking medication to help him sleep, which he could not 
do without the medication.  He indicated that he had been 
married four times and was no longer looking for any 
relationships; he also reported that he had no true friends.

VA examined the veteran in January 1992.  He stated that he 
had been feeling worse since the last examination, noting 
that he was more withdrawn and paranoid.  He said that 
helicopters caused chills in his spine, and he indicated that 
he felt nervous, depressed and hopeless.  He said that he had 
frequent nightmares about events in Vietnam and felt guilty 
about having killed people.  The mental status examination 
found that his affect was constricted, his mood was anxious 
and he was depressed and irritable.  He was coherent and 
relevant, but he had recurrent intrusive thoughts of Vietnam, 
nightmares, sleep disturbances, suspiciousness, 
hyperalertness, impulsivity and avoidance behavior.  The 
impression was PTSD, moderate to severe impairment.

A social and industrial survey was conducted by VA in June 
1993.  This noted that he had had no training since leaving 
the service, and had held only menial jobs since separation, 
which had resulted in feelings of frustration.  He had not 
worked at all since 1989.  He stated that he did not like to 
be around people since he always got into fights with those 
that did not agree with him.  The survey concluded that it 
did not appear that the veteran could hold a productive job 
since he could not stand to be around others.

The veteran was examined by VA in November 1993.  He 
indicated that he preferred to be alone, avoiding people.  He 
reported having flashbacks and stated that he got nervous 
around others.  The mental status examination found that his 
speech pattern was logical and goal directed.  He was not 
grossly depressed, anxious or irritable.  The diagnosis was 
PTSD.

An August 1994 VA examination of the veteran found that his 
mood was depressed, and he was a little anxious, although he 
was appropriate. He was coherent and relevant and his speech 
was not pressured.  His thought content revolved around how 
he felt about himself and his situation.  There was some 
paranoid ideation, but his thinking was not psychotic.  The 
diagnosis was PTSD, severe.

Another VA examination of the veteran was conducted in June 
1996.  He was alert and oriented and his affect was anxious.  
He reported having nightmares about Vietnam several times a 
week.  He described avoidant behavior, as well as feelings of 
detachment and irritability.  He indicated that he had lost 
employment because of his difficulties with people.  He 
further described outbursts of anger and difficulties with 
concentration.  He said that he was unable to work.  The 
diagnosis was PTSD and he was assigned a GAF score of 55.  
His ability to establish and maintain relationships was noted 
to be impaired.  A further mental status examination found 
that his affect and mood were somewhat anxious and dysphoric.  
His concentration was noted to be good and he was cognitively 
intact.  He indicated that he had few contacts with people.  
The diagnosis was PTSD, with a GAF score of 60-65.

After a careful review of the evidence of record, it is found 
that an earlier effective date for the award of the 30 
percent disability evaluation for the service-connected PTSD 
is warranted.  This evidence clearly supports a finding that 
the veteran had been definitely impaired by his PTSD from the 
time that he filed his claim in October 1987.  The symptoms 
as noted at the time of the June 1996 VA examination, upon 
which the 30 percent evaluation was based, have been present 
to the same extent since 1987.  Specifically, outpatient 
records from November 1987 revealed that he was experiencing 
difficulties with other people and was having problems 
dealing with daily life.  He was also anxious and depressed.  
A VA examination conducted in January 1988 referred to 
anxiety, hostility, irritability, depression, flashbacks, 
nightmares, avoidant behavior, and disturbed interpersonal 
relationships.  The June 1996 examination, and the records 
developed between the 1988 and 1996 examinations, reflected 
no change in his symptoms.  Therefore, it is fund that the 
veteran was 30 percent disabled by his PTSD from the date of 
his claim, October 26, 1987.

In conclusion, it is found that the evidence supports a 
finding of an effective date of October 26, 1987 for the 
assignment of the 30 percent disability evaluation for the 
service-connected PTSD.


II.  Service connection for impotence as 
secondary to PTSD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  As will be explained below, 
it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for disabilities which are proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1996).

A VA outpatient treatment record from December 1976 revealed 
the veterans first complaint of difficulties with sexual 
functioning.  He was referred to a private urologist.  The 
diagnosis was sexuality problems.  Private outpatient records 
from December 1985 and August 1986 noted his concerns about 
his inability to maintain an erection.  He was told that he 
might have low testosterone.

The veteran was seen for continuing complaints of impotence 
in January 1988.  He stated that he had been impotent on and 
off for 18 years.  There were no symptoms of prostatitism, 
and the external genitalia and prostate were normal.  The 
impression was sexual impotence.  In October, it was noted 
that no physiological source for the veterans erectile 
problems had yet been found.  In January 1989, he complained 
that he was still having trouble maintaining an erection.  
Examinations in the past had shown low levels of testosterone 
which were felt to be the possible cause of his difficulties.  
In April 1989, the examiner commented that the veterans 
sexual expectations were unrealistic in that he expected 
coitus every day.  He complained of delayed orgasm and the 
examiner noted that if coitus were decreased he would perform 
better.  In May 1990, he noted that he was very active 
sexually, although he again noted in 1992 that he was having 
difficulty maintaining an erection.

In November 1993, the veteran was examined by VA.  He stated 
that he had been unable to engage in a normal relationship 
with a woman because he has been unable to have an erection 
since his return from Vietnam.  He indicated his belief that 
his problem stemmed from an incident in Vietnam when he had 
killed a woman and a child.  

The veteran was re-examined by VA in November 1994.  He said 
that he had first begun to have sexual difficulties right 
after his return from Vietnam in 1967, which he related to 
the incident when he had killed a woman and a child.  He 
stated that he had partial erections which were insufficient 
for penetration.  He also admitted that he drank.  The 
examiner felt that the veteran had an erectile dysfunction 
which was the result of a psychological association with the 
woman and child he had killed in Vietnam.  The dysfunction 
was felt to be related to his inability to have loving 
feelings and to his feelings of detachment.  A urology 
examination was negative.  The diagnosis was impotence, most 
likely psychological.  A March 1995 addendum stated that the 
opinion offered as to the source of the veterans sexual 
dysfunction had been based solely on history of the incident 
as provided by the veteran.

A further examination of the veteran by VA was performed in 
May 1996.  His history of hypogonadism and impotence since 
1967 was noted.  He reported an inability to attain good 
penile erections.  There were no voiding difficulties, and 
his genitalia was normal.  Partial erectile power was 
preserved.  The examiner was unable to ascertain if impotence 
was permanent or if erectile power could be restored.  The 
serum testosterone level was low at 2.2.  It was the 
examiners opinion that if the veteran was impotent it could 
possibly be due to hypogonadism and/or PTSD.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet.App. 498 
(1995); Grivois v. Brown, 6 Vet.App. 136 (1994); Grottveit v. 
Brown, 5 Vet.App. 91 (1993); Rabideau v. Derwinski, 2 
Vet.App. 141 (1992).

In the instant case, the evidence of record does not show 
that the veteran currently suffers a current disability, 
namely impotence.  While the veteran has alleged that he has 
been impotent since 1967, there is evidence that he has been 
sexually active since that time.  Moreover, the recent VA 
examination conducted in May 1996 did not definitively 
diagnose impotence.  Given the fact that no clear diagnosis 
of impotence has been made, the question of whether there is 
a nexus between such a disorder and the veterans service-
connected PTSD is moot.  While the veteran has asserted that 
he is impotent and that it is due to his PTSD, it is noted 
that, as a layperson, he is not competent to provide an 
opinion as to medical diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, it is found 
that the veteran has failed to submit competent evidence that 
his claim for service connection for impotence is well 
grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet.App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet.App. 423, 427 (1995); cf. 
Robinette v. Brown, 8 Vet.App. 69 (1995) (when a claim is not 
well grounded and claimant inform VA of the existence of 
certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).

It is also found that there is no prejudice to the veteran in 
denying this claim as not well grounded, even though the RO 
decision was on the merits.  Edenfield v. Brown, 8 Vet.App. 
384 (1995).




ORDER

An effective date of October 26, 1987 for the assignment of a 
30 percent disability evaluation for the service-connected 
PTSD is granted.

Service connection for impotence is denied.



            
      C. P. RUSSELL
      Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 2 -


